NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 GUANGFEI LIN,                                      No.   13-73697

               Petitioner,                          Agency No. A088-307-801

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Guangfei Lin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ’) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Lai v. Holder, 773 F.3d 966, 970

(9th Cir. 2014). We grant the petition for review and remand.

      We do not consider the 2013 State Department report Lin references in his

opening brief because it is not part of the administrative record. See Fisher v. INS,

79 F.3d 955, 963 (9th Cir.1996) (en banc) (court’s review is limited to the

administrative record).

      The agency found inconsistencies between Lin’s testimony and documentary

evidence as to the circumstances surrounding his conversion to Christianity as well

as Lin’s medical treatment in China. Substantial evidence does not support the

agency’s adverse credibility determination based on these findings. See Ren v.

Holder, 648 F.3d 1079, 1087-88 (9th Cir. 2011) (IJ’s implausibility finding was

“speculative”). Substantial evidence also does not support the agency’s finding

that Lin initially could not recall documents he submitted into evidence. See id. at

1087 (petitioner’s quickly-corrected innocent mistake cannot form the basis of an

adverse credibility determination).

      Finally, substantial evidence does not support the agency’s corroboration

                                          2                                   13-73697
finding because the IJ did not address Lin’s explanation for his failure to provide

documents from his U.S. church. See Zhi v. Holder, 751 F.3d 1088, 1092-93 (9th

Cir. 2014) (IJ must consider and address all plausible and reasonable

explanations); see also Chen v. Ashcroft, 362 F.3d 611, 620 (9th Cir. 2004)

(agency erred in failing to consider petitioner’s plausible explanation for why a

witness was not available to corroborate claims).

      Thus, we grant the petition for review and deem Lin credible, and remand

Lin’s asylum, withholding of removal, and CAT claims to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   13-73697